ORDER
Before TJOFLAT, Chief Judge, FAY, KRAVITCH, JOHNSON, HATCHETT, *396ANDERSON, CLARK, EDMONDSON and COX, Circuit Judges.***
BY THE COURT:
A majority of the judges in active service on the court’s own motion having determined to have this case reheard en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc without oral argument during the week of June 11, 1990, on a date hereafter to be fixed. The clerk will specify a briefing schedule for the filing of en banc briefs. The previous panel’s opinion is hereby VACATED.